Title: To Thomas Jefferson from James Monroe, 18 January 1809
From: Monroe, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond Jany 18th. 1809.
                  
                  An idea has occurr’d to me which I will take the liberty to submit to your consideration. I have thought that you might command my services before you retire from office, in a mode which might prove advantageous to our country & equally honorable to you & myself. Our affairs are evidently at a pause, and the next step to be taken without an unexpected change, unless some expedient consistent with the honor of the goverment & country is adopted to prevent it, seems likely to be the commencement of a war with both France & England. It is all important to avoid such a result if possible, and in case it is not, that we should enter into the war with the greatest union of which our system is capable. It has occurr’d to me that before that last step is taken, some signal effort should be made to avert the necessity, and that a mission to both powers should be resorted to for that purpose. This mission should commence with France a circumstance which ought to be considered as honorable to the Emperor of France, & proceed thence to England, be the result with France what it might. Its powers should be eventual or conditional, & commensurate with the object. They should be confided to one person who should be the sole agent, and have no connection with the minister on the ground in either country. Some solemnity should be attached to the measure by sending the person appointed in a frigate, or other publick armed vessel, to secure to it the happiest effect at home & abroad. I am willing to undertake this trust & to set out in discharge of it without a moments delay, leaving my family behind. From my acquaintance with both governments I should undertake it with strong hope of success, and should it fail, I think that the attempt would produce a happy effect in our interior, by uniting all parties in a common effort to meet the crisis, which would be allowed by all to be inevitable.
                  I trust that my motive in making to you this proposition will not be misconceived. I have too much confidence in your justice & magnanimity to indulge such an apprehension. Should the measure be deemed inexpedient, or incompatible with any existing arrangement, it is my earnest desire that it may be rejected without hesitation. I have no wish on the subject except such as is suggested by a view of the very critical situation of our country at this time. It is proper to add that altho’ I have been prompted equally by my judgment & feelings, to make to you this proposition, I would not venture to do it without consulting those of my friends here, with whom the knowledge of it will remain exclusively confined. I set out for Albemarle tomorrow morning & expect to be absent a week. 
                  I am dear Sir, with respect & esteem sincerly your friend & servant
                  
                     Jas. Monroe 
                     
                  
               